Citation Nr: 0818940	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to 
July 1987. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
tinnitus. 

The veteran testified at a Travel Board hearing in April 2008 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of the hearing is of record and associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
tinnitus based upon service incurrence. His representative 
maintains, in the alternative, that his tinnitus is 
aggravated by his military service. This matter is being 
remanded for further development needed prior to final 
adjudication of the claim. 

The veteran underwent VA examination in April 2005. The 
claims folder was examined for documentation on the veteran's 
hearing ability. The examiner performed an audiology 
examination but indicated that an opinion could not be 
rendered at the time of the examination to render an etiology 
of the veteran's claimed tinnitus until an ear, nose and 
throat (ENT) examination was performed to determine if there 
was any pathologic condition that might affect the veteran's 
hearing as the veteran's hearing loss was asymmetrical. 

The veteran underwent VA examination in May 2005. During the 
course of the evaluation, the examiner indicated that 
unfortunately, they did not have any audiograms between 1984 
and the present time for comparison. He made a medical 
decision based on no audiogram reports after 1984 in service 
to the present time. 

In July 2005, a VA opinion was rendered based upon the 
April 2005 VA examination. The examiner indicated that the 
entire claims folder was reviewed. The examiner indicated 
that there was no threshold information found at he time of 
service discharge except for the whispered voice test which 
showed hearing sensitivity to be within normal limits for 
both ears. He stated that the whispered voice test did not 
provide frequency specific information. 

A thorough review of the claims folder revealed that there is 
service medical evidence that shows audiogram testing results 
of January 1985, September 1985, January 1986, and June 1987, 
which is a separation examination report that has audiometric 
findings. A May 1986 examination reflects the whispered voice 
test. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Therefore, 
since there is service medical evidence of record that both 
examiners stated was necessary if available to make an 
adequate medical opinion, the examiner should review the 
service medical evidence and then provide an opinion based on 
the audiology reports and the record in its entirety to 
determine if it reflects on their opinions of the etiology of 
the veteran's claimed tinnitus. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).  

Based on the foregoing, this case is REMANED for the 
following:

 1. The RO/AMC should return the 
claims folder to the examiners who 
examined the veteran and gave 
opinions on the etiology of the 
veteran's tinnitus in May 2005 and 
July 2005. The examiners must 
provide an addendum, after review of 
the medical evidence, to include all 
of the service medical evidence of 
record that includes audiograms from 
1985 to the separation examination 
with testing results in June 1987, 
to indicate whether the veteran's 
claimed tinnitus, was caused by any 
incident of active military service, 
including his noise exposure as a 
gunners mate who served as the crew 
captain and wore no ear protection 
during training episodes, or as a 
serviceman who contracted chicken 
pox in service which has been 
rendered the etiology of his 
service-connected hearing loss. 
 
 If the examiner is no longer 
available or if deemed necessary by 
the RO/AMC, a comprehensive VA ENT 
examination to include audiological 
examination will be conducted. The 
examiner will also address the 
veteran's contentions regarding 
noise exposure and the contraction 
of chicken pox in service. The 
examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

2. When the actions requested have 
been completed, undertake any other 
indicated development, if deemed by 
the RO/AMC to be appropriate under 
the law. Following such development, 
the RO/AMC should review and 
readjudicate the claim. See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.). If any such action does 
not resolve the claim, the RO/AMC 
shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be 
returned to the Board, if in order.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268,271 (1998). 

The veteran is advised that it is her responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





